C. Allen, J.
1. The motion to quash was properly overruled. The complaint was sufficient, under the Pub. Sts. c. 101, § 6. Commonwealth v. Ballou, 124 Mass. 26.
2. The objection that the time of the continuance of the of-fence, as alleged in the complaint, was too long, cannot prevail. The defendant cites no authority in support of his view that six months is the longest time that can be legally covered by a complaint. He might have moved for a specification of particulars. See Commonwealth v. Giles, 1 Gray, 466, where the offence was alleged to have extended over a period of sixteen months.
8. The testimony as to the reputation for chastity in Gloucester of the three women who were found in the house was competent. Their general reputation in Gloucester was fairly implied ; and the question could not reasonably be supposed, as the defendant argues, to call merely for the individual opinion of the witness.
*2564. It was entirely competent for the court to allow a general cross-examination of the defendant Clark as to his relations to the house prior to the time charged in the complaint. He had testified in chief, that “ he had never had any interest in any sale of liquor, at any time, on these premises.” The cross-examinatian was proper, both for the purpose of contradicting his testimony in chief, and also on more general grounds. Commonwealth v. Haher, 113 Mass. 207. Commonwealth v. Kelley, 116 Mass. 341. His entries in the books of account, and his connection with Coombs, were also competent, and might properly be commented upon in argument to the jury.
5. No request was made that the books be sent to the jury. The presiding judge virtually offered to send them out, if desired ; and all objection to the omission to do so, even if otherwise tenable, was thereby waived.
6. The testimony of the officer, Sullivan, that he saw the defendant Clark come from the depot, on the arrival of a train from Boston, accompanied by a woman, and go with her to the premises, must be assumed to relate to a time within the period covered by the complaint. The testimony appears to have been admitted without objection"; but, in the course of the closing argument of the district attorney, the defendant asked the court to instruct the jury that the testimony was incompetent for any purpose, and that the argument in regard to it should be disregarded by the jury. It was then too late to ask a ruling that the testimony was incompetent for any purpose. Besides, it was clearly competent, as tending to show the defendant’s connection with the house, and the business carried on there. In reference to the suggestion of unchastity, we do not know that all the evidence is reported, and the request was not put on the ground that this suggestion was unfounded. The point taken was not that the argument went too far, but that the district attorney had no right to argue at all upon the testimony in regard to the woman. If a question of law arises for the first time during the closing argument of the district attorney, we should not wish to say that the defendant would have no right to present it in a proper manner to the court, and ask a ruling upon it; but, in the present case, the objection was substantially to the competency of testimony which had been admitted without objection. *257There was no occasion for the court to give any instruction to the jury upon this objection ; and, in reference to the suggestion of the woman’s unchastity, the bill of exceptions does not contain enough to show that it was the duty of the court to caution the jury that the suggestion was unwarranted. Commonwealth, v. Cunningham, 104 Mass. 545. Exceptions overruled.